IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT


                                       No. 01-20504
                                     Summary Calendar


UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,
                                             versus
JOSE SOCORRO LOREDO-PEREZ,
                                                            Defendant-Appellant.
                ____________________________________________
                    Appeal from the United States District Court
                         for the Southern District of Texas
                           USDC No. H-01-CR-16-ALL
                ____________________________________________
                                November 13, 2001

Before POLITZ, STEWART, and DENNIS, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Jose Socorro Loredo-

Perez has moved for leave to withdraw and has filed a brief in accordance with

Anders v. California.1 Loredo-Perez was provided with a copy of counsel’s Anders
motion and brief, but he has not filed a response. Our independent review of the

record and counsel’s brief shows that there are no nonfrivolous issues for appeal.


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
        386 U.S. 738 (1967)
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and this appeal is DISMISSED. See

5TH CIR. R. 42.2.




                                        2